DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 4/5/2021 is acknowledged. Claims 16-20 are now viewed as withdrawn. 
Claim Objections
Claim 10 is objected to because of the following informalities:  "the thermoforming material" in line 2 should read "a thermoforming material".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wrosz et al. (US Patent No. 7,261,533), hereinafter Wrosz.
Regarding claims 1-2 and 11-12, Wrosz discloses a system comprising: (a) a heating element (50) comprising a first heat source (47) and a second heat source (48) and a temperature 
(b) an object forming element (6:26-6:54) including a movable upper and lower structure configured to move and form a “chamber” (32) (Figs. 2 and 3B shows the movement forming the chamber)  with a dental mold (90), and specifically discusses the pressure/vacuum (6:44-6:45; 7:27-7:31) to bear on the material; and 
(c) a material transport system (Fig. 2, 5:13-5:61; 6:14-6:67) to move the thermoforming material in a sequence of linear movement and stopping at each station as to move the material to the heating element, object forming element, and then an extracting element (the trimmer as in 5:55 reads on this element as it performs such a function), and as in claims 2 and 11, a controller (as explained in the majority of 7:1-8:26 and specifically in 7:1-7:46) configured to control the heating, forming, and transport functions of the material in a linear fashion as is claimed, which would be based upon reaching a forming temperature before movement as discussed in the cited portions above, as schematically illustrated in Fig. 6.   
Regarding claims 3-4 and 13-15, Wrosz discloses the subject matter of claims 1 and 12 as discussed above, and further discloses that the controller is used to pressure/vacuum the chamber (raise or lower the pressure) (7:27-7:31) within the object forming element above.
Regarding claims 5-6, Wrosz discloses the subject matter of claim 1, and further discloses the mold carrier (“plug” 104) as shown in Fig. 3B, positioned with the mold with respect to an object forming element (Fig. 3B) (6:35-6:55).
Regarding claims 7-8, Wrosz discloses the subject matter of claim 2, and further discloses that the heating element is configured to heat the material based on an identifier (7:35-7:64) with the mold being formed with the identifier as described in the claim.  
Regarding claims 9-10, Wrosz discloses the subject matter of claim 8, and further discloses that the controller is configured to receive the material identifier using a machine vision system (7:35-8:1 describes a controller receiving such info from a machine vision system). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742